DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0011553 A1 (“Chen” et al.).
Regarding claim 11, Chen teaches an electronic device (Fig. 1 at 100) configured to be used with an external device (Fig. 1 at 102) having an associated housing with optical markers ([49]) and an associated display (Fig. 6A at 105), the electronic device comprising:
a housing (Fig. 1 at 100);

a sensor ([21], [46], [51]); and
control circuitry (Fig. 4 at 400) that is configured to:
gather information on the optical markers with the sensor ([21], [46], [51]);
determine a location of the external device based on the gathered information ([51]); and
display content using the display based on the determined location of the external device ([75], [77]-[78]).
Regarding claim 12, Chen teaches wherein the control circuitry is configured to determine an orientation of the associated housing based on the optical markers ([41], [51]).
Regarding claim 13, Chen teaches wherein the control circuitry is configured to drive the display to display images on the associated housing based on the orientation and location ([75], [77]-[78]).
Regarding claim 14, Chen teaches wherein the control circuitry is configured to drive the display to display images on the associated display based on the orientation and location ([75]).
Regarding claim 15, Chen teaches wherein the sensor is configured to gather the information from a two-dimensional bar code ([49]).
Regarding claim 17, Chen teaches a system (Abstract), comprising:
an electronic device having a first electronic device housing (Fig. 1 at 102), first electronic device components in the housing (Fig. 4 at 402), and optical markers on the first electronic device housing ([49]); and

gather information on the optical markers with the sensor ([21], [46], [51]); and
determine a location of the electronic device by analyzing the gathered information on the optical markers ([51]).
Regarding claim 19, Chen teaches wherein the head-mounted device comprises a display (Abstract) and the second control circuitry is configured to drive the display to display information that overlaps the first electronic device housing based on the determined location ([75], [77]-[78]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) in view of US 2014/0160157 A1 (“Poulos”).
Regarding claim 1, Chen teaches an electronic device (Fig. 1 at 102) configured to be used in a mixed reality system (Abstract; Fig. 1) with a mixed reality device (Fig. 1 at 100) that has a depth sensor emits light and captures images that include the emitted light after the emitted light has reflected off of objects ([21], [46], [51]), comprising:
a housing (Fig. 1 at 102);
control circuitry in the housing (Fig. 4 at 402);
a display in the housing (Fig. 6A at 105); and
a marker on the housing that is patterned ([49]; Fig. 6B at 125B).
Chen does not expressly teach a marker on the housing that is formed from a retroreflective coating that reflects the emitted light toward the depth sensor when the depth sensor emits the light towards the marker. However, Poulos teaches that an optical marker includes a retroreflective layer ([80]). The suggestion to modify the teaching of Chen by the teaching of Poulos is present as Chen teaches an IR marker for a marker on the housing that is formed from a patterned retroreflective coating that reflects the emitted light toward the depth sensor when the depth sensor emits the light towards the marker.
Regarding claim 2, Chen further teaches wherein the marker is configured to form a two-dimensional bar code ([49]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) in view of US 2014/0160157 A1 (“Poulos”) as applied to claim 1 above, and further in view of US 2017/0249726 A1 (“Rochford”).
Regarding claim 3, Chen further teaches wherein the marker is configured to form a mixed reality optical marker that reveals information on the orientation of the electronic device housing when the captured images are processed by the mixed reality device ([41], [51]). Chen does not teach wherein the marker is configured to form a mixed reality optical marker that reveals information on the size of the electronic device housing when the captured images are processed by the mixed reality device. However, Rochford teaches wherein the mixed reality system optical markers are configured to provide the sensor with information on size of a target object ([89], [120]). The suggestion to modify the teaching of Chen by the teaching of Rochford is present as both teach using markers to aid in optical tracking, and the target object of Rochford is analogous to the first electronic device of Chen. The motivation is to convey additional .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) in view of US 2014/0160157 A1 (“Poulos”) as applied to claim 1 above, and further in view of US 6696126 B1 (“Fischer” et al.).
Regarding claim 4, Chen and Poulos do not expressly teach wherein the patterned retroreflective coating comprises a polymer layer, first retroreflective particles embedded in the polymer layer, and second retroreflective particles that protrude from the polymer layer. However, Fischer teaches wherein a patterned retroreflective coating comprises a polymer layer, first retroreflective particles embedded in the polymer layer, and second retroreflective particles that protrude from the polymer layer. (1:23-65, 2:34-37, 5:24-39, 18:38-55, 19:34-44). The suggestion to apply the teaching of Fischer to the combination of Chen and Poulos is present as Chen teaches a patterned reflective marker, Poulos teaches a retroreflective marker, and Fischer teaches a patterned retroreflective marker. The motivation is to implement a marker. Thus, the combination of Chen, Poulos, and Fischer, would have rendered obvious to one of ordinary skill in the art, before the effective filing date of the current application, wherein the patterned retroreflective coating comprises a polymer layer, first retroreflective particles embedded in the polymer layer, and second retroreflective particles that protrude from the polymer layer
Regarding claim 5, Chen further teaches wherein the electronic device housing has a first surface opposite the display and an opposing second surface and wherein the marker is formed on the second surface (Fig. 6B at 125B).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) in view of US 2014/0160157 A1 (“Poulos”) as applied to claim 1 above, and further in view of US 2016/0047093 A1 (“Sill”).
Regarding claim 8, Chen and Poulos do not teach wherein the patterned retroreflective coating comprises a textured surface having individual angled surfaces. However, Sill teaches that a retroreflective coating comprises a textured surface having individual angled surfaces (Abstract; Fig. 3). The suggestion to modify the combination of Chen and Poulos by the teaching of Sill is present as Poulos teaches a retroreflective marker and Sill teaches a retroreflective marker. The motivation is to improve retroreflectivity. Thus, the combination of Chen, Poulos, and Sill , would have rendered obvious to one of ordinary skill in the art, before the effective filing date of the current application, wherein the patterned retroreflective coating comprises a textured surface having individual angled surfaces.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) as applied to claim 11 above, and further in view of US 2014/0160157 A1 (“Poulos”).
Regarding claim 16, Chen does not expressly teach wherein the sensor is configured to gather the information from a retroreflective layer. However, Poulos teaches wherein a marker may be retroflective ([80]). The suggestion to modify the teaching of Chen by the teaching of Poulos is present as Chen teaches an IR marker for  wherein the sensor is configured to gather the information from a retroreflective layer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) as applied to claim 17 above, and further in view of US 2014/0160157 A1 (“Poulos”).
Regarding claim 18, Chen does not expressly teach wherein the mixed reality system optical markers include at least one coating selected from the group consisting of: a thin- film interference coating, a photoluminescent coating, and a retroreflector coating. However, Poulos teaches that an optical marker includes a retroreflective layer ([80]). The suggestion to modify the teaching of Chen by the teaching of Poulos is present as Chen teaches an IR marker for reflecting infrared light from an IR emitter, while Poulos teaches an IR retroreflective marker. The motivation is to reduce light scattering at the optical marker. Thus, the combination of Chen and Poulos would have rendered obvious to one of ordinary skill in the art, before the effective filing date of the current application, wherein the mixed reality system optical markers include a retroreflector coating.
Claim 20 is rejectedUS 2017/0011553 A1 (“Chen” et al.) as applied to claim 19 above, and further in view of US 2017/0249726 A1 (“Rochford”).
Regarding claim 20 Chen teaches wherein the optical markers are configured to provide the sensor with information on orientation of the first electronic device ([51]), and wherein the second control circuitry is configured to adjust the displayed information based on the size and the orientation of the electronic device ([75], [77]-[78]: the overlaid image depends on the size and orientation of the electronic device). Chen does not expressly teach wherein the mixed reality system optical markers are configured to provide the sensor with information on size of the first electronic device. However, Rochford teaches wherein the mixed reality system optical markers are configured to provide the sensor with information on size of a target object ([89], [120]). The suggestion to modify the teaching of Chen by the teaching of Rochford is present as both teach using markers to aid in optical tracking, and the target object of Rochford is analogous to the first electronic device of Chen. The motivation is to convey additional information about the device.

Allowable Subject Matter
Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692